Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 29, 2004, convicting defendant, after a jury trial, of robbery in the third degree, grand larceny in the fourth degree (two counts), assault in the third degree, reckless endangerment in the second degree and petit larceny, and sentencing him, as a second felony offender, to concurrent terms of 31/2 to 7 years, 2 to 4 years (two terms) and 1 year (three terms), respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established every element of each of the crimes of which defendant was convicted.
We perceive no basis for reducing the sentence. Defendant’s claims regarding the sentencing proceeding do not warrant a remand for resentencing. Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.